Citation Nr: 1309668	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for skin disability of the legs, arms, and face, to include as due to in-service exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

This appeal was remanded in November 2012 to obtain VA treatment records, which the RO obtained and associated with the Virtual VA records management system.  The Board has considered treatment records in the Veteran's Virtual VA electronic file in its adjudication of this appeal.

The issue of entitlement to service connection for a skin disability of the legs, arms, and face is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's gout was not demonstrated during active duty service, and is not otherwise related to service, including in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Here, the Veteran was sent a letter in August 2007 that fully addressed all the notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The matter was remanded in November 2012 to obtain relevant records.  Following the remand, the agency of original jurisdiction (AOJ) associated the Veteran's VA treatment records with the Virtual VA system.  Presently, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2012 hearing before the undersigned.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record contains no competent evidence suggesting a causal relationship between the current disability and active service.  The service treatment records are silent as to any complaints or treatment for gout, and the post-service evidence does not indicate any gout-related complaints until several years following separation.  The Veteran acknowledged at his September 2012 Travel Board hearing that his gout began thirteen years prior, in approximately 1999.  As discussed below, there is no competent evidence of record linking gout with herbicide exposure.  The evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era, listed at 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initially, the Board concedes that the Veteran has a current diagnosis of gout, and that he has therefore met the first of the criteria for service connection.  The evidence, however, does not suggest a relationship between the current diagnosis and an in-service injury or disease.  

The Veteran asserted at his September 2012 hearing that his gout began about thirteen years before the hearing, i.e., in approximately 1999.  Treatment records show a diagnosis by history of gout in September 2003.  Although there are no available records prior to that date, there is nothing to suggest that the Veteran's assertion that he was diagnosed in 1999 is not accurate.  

The Veteran, per his service treatment records, was not diagnosed with gout or any other foot condition while on active duty.  There is no notation of gout, or any other joint pain symptoms, on the Veteran's October 1970 separation examination report.  He also denied joint trouble, foot trouble, or any other potentially-related symptoms on his October 1970 report of medical history, completed in conjunction with his separation examination.  Thus, there is no indication that the Veteran experienced an in-service event or injury to which his current gout diagnosis could be linked.

Even were there an in-service injury or diagnosis, however, none of the current treatment records that reflect a diagnosis of gout relate that diagnosis to his service, to any service-connected disability, or to herbicide exposure.  Likewise, the Veteran has not suggested that any medical provider has associated his gout with his military service.  In short, there is no competent evidence of record linking the Veteran's gout disability to his military service.

The Veteran asserts that his gout is linked to herbicide exposure from his time in Vietnam.  While his exposure to herbicides in Vietnam has been conceded by VA, and although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, whether there is a relationship between herbicide exposure and a post-service diagnosis of gout, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Further, the Board notes that gout is not a disease for which presumptive service connection based on herbicide exposure is warranted.  38 C.F.R. § 3.309(e).  

Without a nexus between the Veteran's gout diagnosis and an injury or disease noted during his military service, service connection is not warranted.  38 C.F.R. § 3.303(a).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, however, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for gout, to include as secondary to in-service exposure to herbicides, is denied.


REMAND

The Board remanded the Veteran's claim for service connection for a skin condition in November 2012 in order to obtain relevant records, and to consider whether an examination was warranted based on the newly-obtained evidence.  The AOJ obtained the records indicated by the remand, but based on the analysis in the January 2013 supplemental statement of the case, it is evident that no consideration was given to providing an examination.  The records the AOJ obtained indicate a potential relationship between the Veteran's service-connected diabetes mellitus, secondary to herbicide exposure, and his skin condition, at least as related to the area of skin on his feet: a November 2007 Agent Orange screening note requested prescription shoes for the Veteran, noting that his diabetes mellitus resulted in "cracked skin at heels."  It is noted that this record is found in Virtual VA.

Additionally, the Board notes that the Veteran is competent to identify his symptoms, including scarring and dry skin, which he asserted at his September 2012 hearing, has continued since service.  See Jandreau, 492 F.3d at 1377.  

This evidence meets the low bar necessary to suggest a relationship between the Veteran's claimed skin condition, and his service-connected diabetes mellitus.  As such, VA's duty to provide an examination to determine the nature and etiology of the Veteran's claimed skin condition is triggered.  McLendon, 20 Vet. App. at 83.  The AOJ's failure to provide an examination based on the new evidence, also constitutes a violation of the Veteran's right to compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an examination to determine the nature and etiology of his claimed skin disability of the legs, arms, and face.  The examiner should review the claims file and any relevant records in the Virtual VA electronic records system.  The ensuing report should indicate that such a review occurred.  

Following an appropriate examination, the examiner should determine whether the Veteran has a current skin disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disability is etiologically related to his military service, including exposure to herbicides, or is caused or aggravated (permanently made worse) by his service-connected diabetes mellitus, or any other service-connected disability.  

In the report, the examiner should specifically address the November 2007 Agent Orange assessment, related to the etiology of the cracked skin on the Veteran's feet.  

The examiner should address the Veteran's competent report of a history of dry skin since service, and his identification of scarring that occurred during service or as a result of skin symptoms that began during service.

The examiner should also note that the mere fact that a diagnosed skin disease is not on the list of conditions presumptively related to herbicide exposure (found at 38 C.F.R. § 3.309(e)), is not a sufficient basis for an opinion that the skin condition is not related to herbicide exposure.

A complete and adequate rationale is required for any opinion expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2.  Ensure that the examiner's report complies with this remand.  If the report is deficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When all of the requested development above has been completed, review the case based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


